

Exhibit 10.1
EMPLOYMENT AGREEMENT
AGREEMENT (this “Agreement”) by and between USA Mobility, Inc., a Delaware
corporation (the “Company”) and Colin Balmforth (the “Executive”) dated as of
June 17, 2014 (the “Effective Date”), by which Executive shall be employed by
USA Mobility Wireless, Inc. (the “Subsidiary”) a wholly owned subsidiary of USA
Mobility, Inc.
WHEREAS, the Executive was serving as President of Amcom Software, Inc.
(“Amcom”), which, prior to its merger with the Subsidiary, was an indirect
wholly owned subsidiary Company;
WHEREAS, the terms of Executive’s employment with Amcom are described in an
offer letter from the Company dated July 27, 2012 (the “Offer Letter”) and under
the Executive Severance and Change of Control Agreement (the “Change of Control
Agreement”) entered into by the Company and the Executive as of September 19,
2012; and
WHEREAS, the Board of Directors of the Company (the “Board”) and the President
and Chief Executive Officer of the Company have determined that it is in the
best interests of the Company and its shareholders to reinforce and encourage
the continued attention and dedication of the Executive in the Executive’s
performance of his duties by entering into an employment contract with the
Executive, which agreement shall supersede and replace the terms of the Offer
Letter and the Change of Control Agreement and any rights to severance
thereunder except as provided herein.
NOW, THEREFORE, in consideration of the foregoing and the representations,
covenants and agreements set forth in this Agreement, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
1.
Employment. The Company shall employ the Executive as the President of the
Subsidiary. In such position, the Executive shall report directly to the
President and Chief Executive Officer of the Company (the “Company CEO”).

2.
Duties and Authority. During the term of this Agreement, as the President of the
Subsidiary, the duties of the Executive shall include responsibility for
managing operations including marketing, sales, alliances, product strategy,
product development, professional services, customer operations, customer
support and subscription services in order to achieve revenue, profitability and
growth goals, as well as such duties and responsibilities as may be assigned by
the Company CEO and the Board from time to time. The Executive shall devote the
Executive’s reasonable best efforts and full business time, energies and talents
to the performance of the Executive’s duties and the advancement of the business
and affairs of the Company.

3.
Term. The term of this Agreement and the period of employment of the Executive
by the Subsidiary hereunder (the “Agreement Term”) shall commence on the
Effective Date and shall end on a date three (3) years from the Effective Date
(the “Third Anniversary”), unless earlier terminated pursuant to Section 11
herein.





--------------------------------------------------------------------------------



4.
Compensation and Expenses.

(a)
Base Salary. In consideration for the Executive’s services and subject to the
terms and conditions of this Agreement, the Subsidiary shall pay to the
Executive an annual base salary (the “Base Salary”) equal to Three Hundred and
Fifty Thousand Dollars ($350,000). The Base Salary shall be payable biweekly or
in such other installments as shall be consistent with the Company’s payroll
procedures. The Subsidiary shall deduct and withhold all necessary social
security and withholding taxes and any other similar sums required by law or
authorized by the Executive with respect to the payment of the Base Salary. The
Board, or a committee thereof, shall review the Base Salary annually and may, in
its discretion, increase, but not decrease, his Base Salary.

(b)
Bonus. The Executive shall be eligible for a target annual bonus equal to 75% of
Base Salary based on achievement of certain bonus targets set by the Board or a
committee thereof (the “Annual Bonus”); provided that the Executive is employed
by the Subsidiary (or the Company or any Company Affiliate) on December 31 of
the applicable calendar year and Executive has not voluntarily terminated his
employment pursuant to Section 12(b) herein prior to the date such Annual Bonus
is payable hereunder. Each Annual Bonus shall be paid following completion of
the annual audit of the Company’s financial statements for the applicable annual
year or sooner if the Compensation Committee (“Compensation Committee”) of the
Board so agrees, but in any event no later than December 31 of the following
year. The criteria for determining the amount of any Annual Bonus and the bases
upon which such Annual Bonus shall be payable shall be no less favorable to the
Executive than those used for other senior executives of the Company, such
criteria and bases to be determined in the sole discretion of the Company’s
Board (or Compensation Committee, as applicable).

(c)
Equity Incentive Package. Executive will participate in the Board/Management
equity incentive plan at a level commensurate with his position as determined by
the Board or the Compensation Committee. The Company reserves the right to amend
or terminate the equity incentive plan.

(d)
Employee Benefits. While Executive is employed by the Subsidiary hereunder,
Executive will be entitled to participate in all employee benefit plans and
programs of the Company and the Subsidiary, including, but not limited to, plans
or programs for medical, dental, life insurance, and disability insurance on a
basis no less favorable to the Executive than is made available to other senior
executives of the Company and the Subsidiary. Executive shall pay any
contributions that are generally required of senior executives of the Company to
receive any such benefits. Nothing in this Agreement shall prevent the Company
from amending or terminating an employee benefit plan or program as the Company
deems appropriate.

(e)
Expenses. While Executive is employed by the Subsidiary hereunder, the
Subsidiary will reimburse Executive for all reasonable and necessary
out-of-pocket business,


2



--------------------------------------------------------------------------------



travel and entertainment expenses incurred by Executive in the performance of
the duties and responsibilities hereunder, subject to the Subsidiary’s normal
policies and procedures for expense verification and documentation. In addition,
the Executive shall be entitled to relocation assistance on a basis no less
favorable to the Executive than is provided to other senior executives of the
Company and the Subsidiary, to the extent the Executive is required by the
Company to relocate.
(f)
Vacation. Executive will initially accrue vacation at a rate of twenty (20)
business days per year, such time to be taken so as not to disrupt the
operations of the Company. In addition to the vacation time described in this
subparagraph, Executive shall be eligible to take paid holidays and paid sick
days in accordance with the reasonable policies and procedures adopted from time
to time by the Company.

5.
Confidential Information. Except as permitted by the Company, Executive will not
at any time divulge, furnish or make accessible to anyone or use in any way
other than in the ordinary course of the business of the Company or any
corporation, partnership or other entity of which the Company has a 50% or
greater direct or indirect ownership (each such entity is referred to herein as
an “Affiliate” and collectively as “Affiliates”), any Confidential Information
relating to the business of the Company and its Affiliates and not generally
known in the telecommunications or software development industry for any
purpose. For purposes of this Agreement, “Confidential Information” means
information that Employee learns or develops during employment with Company and
its Affiliates that is valuable to Company because it is not generally known or
readily ascertainable by persons not employed by or associated with Company.
Confidential Information may include, but is not limited to: information about
the identity of any customers, products, sales, services, personnel, plans,
pricing policies, new product (including any planned systems and/or products),
information concerning research and development activities pertaining to the
Company’s systems and/or products, confidential salary, benefits or other
employee information, and any financial information of the Company. Confidential
Information also includes any confidential, proprietary or secret knowledge or
information of the Company or its Affiliates that Executive has acquired or will
acquire about the Company or its Affiliates, whether developed by himself or by
others, concerning (i) any trade secrets, (ii) any confidential, proprietary or
secret designs, programs, source code and documentation, processes, formulae,
plans, devices or material (whether or not patented or patentable) directly or
indirectly useful in any aspect of the business of the Company or of its
Affiliates, (iii) any customer or supplier lists, (iv) any confidential,
proprietary or secret development or research work, (v) any strategic or other
business, acquisition, marketing or sales plans, (vi) any financial data or
plans, or (viii) any other confidential or proprietary information or secret
aspects of the business of the Company or of its Affiliates. All information
disclosed or accessible to Executive in connection with his employment shall be
presumed to be Confidential Information if Executive has any reasonable basis to
believe that Company intends for it to be treated as such. The parties hereto
stipulate that the foregoing information is important, material, confidential
and gravely affects the effective and successful conduct of the business of the
Company and the Company’s Affiliates and the Company’s good will, and that any
breach of the terms of this provision shall be considered a material breach of


3



--------------------------------------------------------------------------------



this Agreement which shall be grounds for termination or any other permissible
legal action. The foregoing obligations of confidentiality shall not apply to
any knowledge or information that (i) is now or subsequently becomes generally
publicly known, other than as a direct or indirect result of the breach of this
Agreement or a breach known to Executive of any confidentiality obligation owed
to the Company or its Affiliates by any other person or entity, (ii) is
independently made available to Executive in good faith by a third party who has
not violated a confidential relationship with the Company or its Affiliates, or
(iii) is required to be disclosed by law or legal process. Executive understands
and agrees that his obligations under this Agreement to maintain the
confidentiality of the Company’s, and its Affiliates’, confidential information
are in addition to any obligations of Executive under applicable statutory or
common law.
6.
Ventures. If, during Executive’s employment with the Company, Executive is
engaged in or provides input into the planning or implementing of any project,
program or venture involving the Company or any Affiliate, all rights in such
project, program or venture belong to the Company, or its Affiliate as
applicable. Except as approved in writing by the Board or a committee thereof,
Executive will not be entitled to any interest in any such project, program or
venture or to any commission, finder’s fee or other compensation in connection
therewith. Except as approved in writing by the Board, Executive will have no
interest, direct or indirect, in any customer or supplier that conducts business
with the Company or any Affiliate.

7.
Noncompetition and Nonsolicitation.

(a)
Agreement not to Compete. During Executive’s employment with the Company or any
Affiliates and for a period equal to two (2) years after the termination of
Executive’s employment, (regardless of whether such termination is with or
without Cause or Good Reason), or whether such termination is at the instance of
Executive or the Company), Executive shall not, directly or indirectly
(including without limitation as a proprietor, principal, agent, partner,
officer, director, stockholder, employee, member of any association, consultant,
or otherwise), engage in any business in the United States or in any other
location in which the Company is then doing business or actively planning to do
business that is or would be competitive with the businesses of the Company or
its Affiliates. Ownership by Executive, as a passive investment, of less than 5%
of the outstanding shares of capital stock of any corporation listed on a
national securities exchange or publicly traded in the over-the-counter market
shall not constitute a breach of this Section 7(a).

(b)
Agreement not to Hire. During Executive’s employment with the Company or any
Affiliate and for a period of two (2) years after the termination of Executive’s
employment, (regardless of whether such termination is with or without Cause or
Good Reason, or whether such termination is at the instance of Executive or the
Company), Executive shall not, directly or indirectly, hire, engage or solicit
any person who is then an employee or contractor of the Company, or any
Affiliate, or who was an employee of the Company, or any Affiliate, at any time
during the six


4



--------------------------------------------------------------------------------



month period immediately preceding Executive’s termination of employment, in any
manner or capacity, including without limitation as a proprietor, principal,
agent, partner, officer, director, stockholder, employee, member of any
association, consultant or otherwise. In addition, Executive shall not directly
or indirectly request, induce or attempt to influence any employee of Company or
any Affiliate to terminate his/her employment with Company or any Affiliate, or
attempt to dissuade any then current employee of Company or any Affiliate from
continuing employment with the Company or any Affiliate.
(c)
Agreement not to Solicit. During Executive’s employment with the Company or any
Affiliate and for a period of two (2) years after the termination of Executive’s
employment, whether such termination is with or without Cause or Good Reason, or
whether such termination is at the instance of Executive or the Company or
Parent), Executive shall not, directly or indirectly, solicit, request, advise
or induce any current or potential customer, supplier or other business contact
of the Company or any Affiliate, to cancel, curtail or otherwise adversely
change its relationship with the Company or any Affiliate, in any manner or
capacity, including without limitation as a proprietor, principal, agent,
partner, officer, director, stockholder, employee, member of any association,
consultant or otherwise.

(d)
Blue Pencil Doctrine. If the duration of, the scope of, or any business activity
covered by any provision of this Section 7 is in excess of what is determined to
be valid and enforceable under applicable law, such provision shall be construed
to cover only that duration, scope, or activity that is determined to be valid
and enforceable. Executive hereby acknowledges that this Section 7 will be given
the construction which renders its provisions valid and enforceable to the
maximum extent, not exceeding its express terms, possible under applicable law.

(e)
The provisions of this Section 7 shall survive the expiration of the Term of
this Agreement.

8.
Patents, Copyrights and Related Matters.

(a)
Disclosure and Assignment. Executive must immediately disclose to the Company
any and all improvements and inventions that Executive may conceive and/or
reduce to practice individually or jointly or commonly with others while he is
employed with the Company or any of its Affiliates with respect to (i) any
methods, processes or apparatus concerned with the development, use or
production of any type of products, goods or services sold or used by the
Company or its Affiliates, and (ii) any type of products, goods or services sold
or used by the Company or its Affiliates. Any such improvements and inventions
will be the sole and exclusive property of the Company and Executive hereby
assigns, transfers and sets over to the Company his entire right, title and
interest in and to any and all of such improvement and inventions as are
specified in this Section 8(a), and in and to any and all applications for
letters patent that may be filed on such inventions, and in and to any and all
letters patent that may issue, or be issued, upon such applications. In
connection therewith


5



--------------------------------------------------------------------------------



and for no additional compensation therefore, but at no expense to Executive,
Executive will sign any and all instruments deemed necessary by the Company for:
(i)the filing and prosecution of any applications for letters patent of the
United States or of any foreign country that the Company may desire to file upon
such inventions as are specified in this Section 8(a);
(ii)    the filing and prosecution of any divisional, continuation,
continuation-in-part or reissue applications that the Company may desire to file
upon such applications for letters patent; and
(iii)    the reviving, re-examining or renewing of any of such applications for
letters patent.
This Section 8(a) will not apply to any invention for which no equipment,
supplies, facilities, confidential, proprietary or secret knowledge or
information, or other trade secret information of the Company was used and that
was developed entirely on Executive’s own time, and (i) that does not relate (A)
directly to the business of the Company or any Affiliate, or (B) to the
Company’s or Affiliate’s actual or demonstrably anticipated research or
development, or (ii) that does not result from any work performed by Executive
for the Company or any Affiliate.
(b)
Copyrightable Material. All right, title and interest in all copyrightable
material that Executive shall conceive or originate individually or jointly or
commonly with others, and that arise in connection with Executive’s services
hereunder or knowledge of confidential and proprietary information of the
Company or any Affiliate, will be the property of the Company and are hereby
assigned by Executive to the Company or its Affiliate as applicable, along with
ownership of any and all copyrights in the copyrightable material. Where
applicable, works of authorship created by Executive relating to the Company or
its Affiliates and arising out of Executive’s knowledge of confidential and
proprietary information of the Company and its Affiliates shall be considered
“works made for hire,” as defined in the U.S. Copyright Act, as amended.

9.
Return of Records and Property. Upon termination of Executive’s employment or at
any time upon the Company’s request, Executive will promptly deliver to the
Company any and all Company and Affiliate records and any and all Company and
Affiliate property in his possession or under his control, including without
limitation manuals, books, blank forms, documents, letters, memoranda, notes,
notebooks, reports, printouts, computer disks, computer tapes, source codes,
data, tables or calculations and all copies thereof, documents that in whole or
in part contain any trade secrets or confidential, proprietary or other secret
information of the Company or its Affiliates and all copies thereof, and keys,
access cards, access codes, passwords, credit cards, personal computers,
telephones, tablets, pagers and other electronic equipment belonging to the
Company or its Affiliates.


6



--------------------------------------------------------------------------------



10.
Remedies. Executive hereby acknowledges that the provisions of Sections 5, 7, 8,
and 9 of this Agreement are reasonable and necessary to protect the legitimate
interests of the Company and that any violation of Sections 5, 7, 8, or 9 by
Executive likely will cause substantial and irreparable harm to the Company for
which monetary damages alone would be an inadequate to compensate the Company.
Therefore, in the event that Executive violates any provision of Sections 5, 7,
8, or 9 of this Agreement, the Company, in addition to all the other remedies it
may have, without the need to post a bond, shall be entitled to an injunction,
restraining Executive from violating or continuing to violate such provision.

11.
Termination of Employment.

(a)
The Executive’s employment with the Company shall terminate upon:

(i)    Ten (10) days written notice from the Company of the termination of
employment of Executive without Cause, or for Cause upon immediate written
notice, effective as of the date indicated in such notice;
(ii)    The Company’s receipt of Executive’s written resignation from the
Company, effective as of the date indicated in such resignation which guarantees
at least 10 days written notice or, if the Company elects, as of the date of the
notice, provided that the Company pays the Executive’s Base Salary through the
10 day notice period;
(iii)    At the discretion of the Company, upon ten (10) days written notice
from the Company of termination of employment in the event of Executive’s
Disability (as defined below), effective as of the date indicated in such
notice; or
(iv)    Executive’s death, effective immediately.
(b)
The “Termination Date” shall be the date upon which Executive’s separation from
service with the Company, within the meaning of Section 409A of the Internal
Revenue Code (the “Code”) occurs.

12.
Payments Upon Termination of Employment.

(a)
If Executive’s employment with the Company is terminated by the Company for any
reason other than for Cause, Disability or death, or if Executive resigns for
Good Reason, the Company shall pay Executive his Base Salary through the date
specified in the notice of termination and all other unpaid amounts to which
Executive is entitled as of the date specified in the notice of termination
under any Company employee benefit, fringe benefit or incentive compensation
plan or program at the time such payments are due (including, without limitation
and when due, any Annual Bonus to the extent unpaid in respect of the calendar
year ending prior to the date of termination). In addition, subject to
Executive’s continued compliance with Sections 5, 7, 8 and 9 hereof, in lieu of
any severance benefits Executive would otherwise be eligible to receive under
any employment


7



--------------------------------------------------------------------------------



agreement or arrangement with the Company or under the Company’s severance plan,
if any, contingent upon Executive’s return to the Company, and non-revocation,
of a signed release of the Company and its Affiliates in the form and substance
as set forth in Exhibit A, upon the 65th day following Executive’s Termination
Date, the Executive shall be entitled to the following benefits:
(i)    a single lump sum payment of an amount equal to the product of (a) the
greater of (x) two or (y) the number of years (and fraction thereof) remaining
in the Agreement Term as of the notice of termination, (the “Separation
Period”), times (b) Executive’s full Base Salary then in effect;
(ii)    a single lump sum payment of an amount equal to Executive’s target
Annual Bonus for the calendar year in which the date of termination occurs;
(iii)    a single lump sum payment of an amount equal to the annual bonus for
the calendar year prior to the year in which the date of termination occurs
multiplied by a fraction, the numerator of which is the number of days in that
calendar year to and including the date of termination and the denominator of
which is 365;
(iv)    subject to the provisions of Section 13 hereof, reimbursement of the
cost of continuation coverage of group health coverage pursuant to the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) for the
duration of the applicable period to the extent Executive elects such
continuation coverage and is eligible and subject to the terms of the plan and
the law (collectively, the “Reimbursement Payments”) together with an additional
amount, payable within ten (10) business days following the end of the
applicable COBRA period, such that the net amount retained by the Executive,
after deduction of any Federal, state and local income and employment taxes and
Excise Tax upon the Reimbursement Payments, shall be equal to the Reimbursement
Payments; provided the obligation to provide such payments shall cease if the
Executive is covered by comparable programs of a subsequent employer;
(v)     reimbursement for expenses reasonably incurred by the Executive in
securing outplacement assistance through a professional person or entity of
Executive’s choice, subject to approval by the Company (which approval shall not
be unreasonably withheld, conditioned or delayed), at a level commensurate with
the Executive’s position for a period of one (1) year commencing on or before
the one year anniversary of the Termination Date at the Executive’s election,
provided that the cost to the Company does not exceed Thirty-Five Thousand
Dollars ($35,000), but in no event extending beyond the earlier to occur of (i)
the second calendar year following the calendar year in which the Termination
Date occurred and (ii) the date the Executive commences other full-time
employment. The Company shall reimburse the Executive as soon as practicable,
but in no event later than the

8



--------------------------------------------------------------------------------



end of the Executive’s third calendar year following the calendar year in which
the Termination Date occurred; and
(vi)    continued participation under any long term equity incentive plan with
respect to any awards granted to Executive prior to his termination of
employment with the Company or a Company Affiliate which awards are subject to
vesting upon satisfaction of incentive or performance goals or objectives
established by the Board or Compensation Committee, and which if subsequently
vested shall be distributed to Executive (subject to applicable withholding) at
the time similarly vested awards are distributed to other executives of the
Company.
    
(b)
If Executive’s employment with the Company is terminated for Cause or the
Executive terminates employment with the Company without Good Reason, the
Company shall pay Executive his Base Salary through the date specified in the
notice of termination and all other unpaid amounts to which Executive is
entitled as of the date specified in the notice of termination under any Company
employee benefit, fringe benefit or incentive compensation plan or program at
the time such payments are due (including, without limitation and when due, any
Annual Bonus to the extent unpaid in respect of the calendar year ending prior
to the date of termination).

(c)
If the Executive’s employment is terminated by the Executive’s death, the
Company shall pay to the Executive’s estate, or as may be directed by the legal
representatives to such estate, (i) the Executive’s Base Salary in effect on the
date immediately prior to the Executive’s death, through the Executive’s date of
death; (ii) all other unpaid amounts, if any, to which the Executive is entitled
as of the date of the Executive’s death, under any Company fringe benefit or
incentive compensation plan or program, at the time such payments would
otherwise ordinarily be due (including, without limitation, any Annual Bonus to
the extent unpaid in respect of the calendar year ending prior to the date of
the Executive’s death); (iii) the Executive’s full Base Salary that would have
been payable to the Executive from the Executive’s date of death through the
Third Anniversary of the Effective Date; and (iv) an amount equal to the product
of the target Annual Bonus for the calendar year in which the Executive died
multiplied by a fraction the numerator being the number of days Executive was
employed by the Company in the calendar year of his death and the denominator
being 365. Such payment shall be made in a lump sum within 45 days after
Executive’s death. In addition, if the Executive’s employment is terminated by
the Executive’s death, all time-based employment conditions under any long-term
equity incentive plan awards will be waived and, with respect to long-term
equity incentive plan awards which are subject to vesting upon satisfaction of
performance goals or objectives, Executive’s participation in the long-term
equity plan shall be continued such that


9



--------------------------------------------------------------------------------



if such performance goals or objectives are satisfied, such awards will be
distributed (subject to applicable withholding) to Executive’s estate at the
time similarly vested awards are distributed to other executives of the Company.
(d)
Following the exhaustion of all sick days to which the Executive is entitled
under the sick leave policy applicable to senior executives of the Company,
while the Executive is Disabled and through his Termination Date (the
“Disability Period”), the Company shall, in lieu of his Base Salary, shall pay
to the Executive: (i) a disability benefit equal to 50% of his Base Salary that
he would otherwise be entitled to receive for the Disability Period in
accordance with its regular pay cycle; (ii) subject to the terms and conditions
of the Company’s applicable employee benefit, fringe benefit or incentive
compensation plans and programs, all other unpaid amounts, if any, to which the
Executive is then entitled as of the date of his disability under such employee
benefit, fringe benefit and incentive compensation plans and programs at the
time such payments are due (including, without limitation and when due, any
Annual Bonus to the extent unpaid in respect of the calendar year ending prior
to the date of Executive’s disability); (iii) the Executive’s full Base Salary
that would have been payable to the Executive from the Termination Date through
the third anniversary of the Effective Date, in a lump sum within 65 days of the
Termination Date; and (iv) an amount equal to the product of the target Annual
Bonus for the calendar year in which the Termination Date occurred multiplied by
a fraction, the numerator of which is the number of days during such year in
which the Executive was employed by the Company and the denominator of which is
365, in a lump sum within 65 days of the Termination Date; provided, however,
that any amount paid to the Executive during the Disability Period shall be
reduced by any amount paid or payable under the Company’s disability plans
(unless such disability plans have reduced benefits thereunder by the amount
paid by the Company to the Executive during the Disability Period). Subject to
the terms of this Agreement, the Executive shall not be required to perform
services for the Company while he is Disabled. If Executive’s employment is
terminated due to his being Disabled, all time-based employment conditions under
any long-term equity incentive plan awards will be waived and, with respect to
long-term equity incentive plan awards which are subject to vesting upon
satisfaction of performance goals or objectives, Executive’s participation in
the long-term equity plan shall be continued such that if such performance goals
or objectives are satisfied, such awards will be distributed to Executive
(subject to applicable withholding) at the time similarly vested awards are
distributed to other executives of the Company.

(e)
“Cause” hereunder means:

(i)    dishonesty of a material nature that relates to the performance of
services for the Company by Executive;

10



--------------------------------------------------------------------------------



(ii)    criminal conduct (other than minor infractions and traffic violations)
that relates to the performance of services under for the Company by Executive;
(iii)    the Executive’s willfully breaching or failing to perform his duties as
an employee of the Company (other than any such failure resulting from the
Executive having a Disability), within a reasonable period of time after a
written demand for substantial performance is delivered to the Executive by the
Board, which demand specifically identifies the manner in which the Board
believes that the Executive has not substantially performed his duties; or
(iv)    the willful engaging by the Executive in conduct that is demonstrably
and materially injurious to the Company, monetarily or otherwise. No act or
failure to act on the Executive’s part shall be deemed “willful” unless done, or
omitted to be done, by the Executive not in good faith and without reasonable
belief that such action or omission was in the reasonable best interests of the
Company.
(f)
“Disabled” The Executive shall be considered Disabled during any period in which
he has an illness, or a physical or mental disability, or similar incapacity,
that renders him incapable, after reasonable accommodation, of performing his
duties under this Agreement. In the event of a dispute as to whether the
Executive is Disabled, the Company may refer the same to a licensed practicing
physician of the Company’s choice, and the Executive agrees to submit to such
tests and examinations as such physician shall deem appropriate. During the
period in which the Executive is Disabled, the Company may appoint a temporary
replacement to assume the Executive’s responsibilities.

(g)
“Good Reason” means, without the Executive’s express written consent, any of the
following, unless such act or failure to act is corrected prior to the Date of
Termination specified in the notice of termination given in respect thereof:

(i)    the Executive is removed from the Executive’s position for any reason
other than (A) by reason of death, Disability or Retirement or (B) for Cause;
provided that such action results in a material diminution of Executive’s
authority, duties or responsibilities;
(ii)    the Executive is assigned any duties inconsistent in a material respect
with the Executive’s position (including status, offices, titles and reporting
relationships), authority, duties or responsibilities if such assignment results
in a material diminution in such position, authority, duties or responsibilities
(excluding for this purpose an isolated, insubstantial and inadvertent action
not taken in bad faith and which is remedied by Company promptly following
notice thereof given by the Executive);

11



--------------------------------------------------------------------------------



(iii)    the Company materially breaches this Agreement;
(iv)    the Executive’s annual Base Salary or annual bonus opportunity (or
thereafter if higher) is reduced (except for across-the-board reductions
similarly affecting all senior executives of the Company and all senior
executives of any person in control of the Company); provided such reduction is
a material diminution of Executive’s base compensation or a material breach of
this Agreement;
(v)    the failure by the Company to continue to provide the Executive with
benefits at least as favorable in the aggregate as those enjoyed by other
similarly situated executives under the Company’s pension, life insurance,
medical, health and accident, disability, travel, deferred compensation and
savings plans in which the Executive was participating, the taking of any action
by the Company that would directly or indirectly materially reduce such benefits
in the aggregate or deprive the Executive of any material fringe benefit enjoyed
by the Executive unless such material fringe benefit is replaced with a
comparable benefit, or the failure by the Company to continue to provide the
Executive with the number of paid vacation days to which the Executive is
entitled; provided such reduction in benefits and compensation is a material
breach of this Agreement; and provided further that the Company may reduce,
terminate or materially change the benefits under any plan for its senior
executives without discrimination against Executive; or
(vi)    the failure of the Company to obtain a satisfactory agreement from any
successor to assume and agree to perform this Agreement.
Notwithstanding the foregoing, a termination shall not be treated as a
termination for Good Reason unless the Executive shall have delivered a notice
of termination stating that the Executive intends to terminate employment for
Good Reason within thirty (30) days, and such termination must occur within
seventy five (75) days, of the Executive’s having actual knowledge of the
initial occurrence of one or more of such events, provided, in each such event,
the Company fails to cure within thirty (30) days of receipt of such notice of
termination. For purposes of this Agreement, any good faith determination of
“Good Reason” or good faith determination of the Company’s failure to cure
within the thirty (30) day period made by the Executive shall be conclusive.
(h)
In the event of termination of Executive’s employment, the sole obligation of
the Company under this Agreement will be its obligation to make the payments
called for by Section 12, and the Company will have no other obligation to
Executive or to his beneficiary or his estate, except as otherwise provided by
law, under the terms of any other applicable agreement between Executive and the
Company or under the terms of any employee benefit plans or programs then
maintained by the Company in which Executive participates and for
indemnification and advancement of expense claims in accordance with the
Company’s by-laws and


12



--------------------------------------------------------------------------------



Certificate of Incorporation.. The terms of Sections 5, 7, 8, 9, 10, 12 and 14
of this Agreement shall survive any termination of Executive’s employment
hereunder.
(i)
Notwithstanding the foregoing provisions of this Section 12, the Company will
not be obligated to make any payments to Executive under Section 12(a)(other
than such amounts as are required by law with respect to accrued compensation
and vested rights under employee benefit plans and programs) unless Executive
has signed a release of claims in favor of the Company and its Affiliates in the
form of Exhibit A hereto, all applicable consideration and rescission periods
provided by law with respect thereto shall have expired, and Executive is in
strict compliance with the surviving terms of this Agreement as of the dates of
such payments.

13.
In-Kind Benefits and Reimbursements. In-kind benefits and reimbursements
provided under this Agreement during any tax year of the Executive shall not
affect in-kind benefits or reimbursements to be provided in any other tax year
of the Executive, provided, however that the foregoing shall not apply to any
applicable limits on amounts that may be reimbursed for medical expenses
referred to in Section 105(b) of the Code and are not subject to liquidation or
exchange for another benefit. Notwithstanding any other provision of this
Agreement, reimbursement requests must be timely submitted by the Executive and,
if timely submitted, reimbursements must be made on or before the last day of
the Executive’s taxable year following the taxable year in which the expense was
incurred. In no event shall the Employee be entitled to any reimbursement
payments after the last day of Employee’s taxable year following the taxable
year in which the expense was incurred. This paragraph shall only apply to
in-kind benefits and reimbursements that would result in taxable compensation
income to the Employee.

14.
Miscellaneous.

(a)
Governing Law. This Agreement, the rights and obligations of the parties, and
any claims or disputes arising from this Agreement, shall be governed by and
construed in accordance with the laws of the State of Delaware (but not
including the choice of law rules thereof).

(b)
Personal Jurisdiction and Jury Waiver. The parties agree that with respect to
any dispute between them as to Sections 5, 7, 8, 9 and 10 of this Agreement they
will subject themselves to the personal jurisdiction of the state or federal
courts of the Commonwealth of Virginia and agree to waive the right to a trial
by jury of such dispute.

(c)
Indemnification. In consideration of this Agreement, the Executive hereby waives
any and all rights under and releases, and indemnifies and holds the Company
(and its officers, directors, employees and agents) and its Affiliates,
successors and assigns, harmless from any damage, loss, liability, judgment,
fine, penalty, assessment, settlement, cost, or expense including, without
limitation, reasonable


13



--------------------------------------------------------------------------------



expenses of investigation, reasonable attorneys’ fees and other reasonable legal
costs and expenses incident to any of the foregoing or to the enforcement of
these Sections 5,7,8 and 9 and to the Arbitration process set out in Section
14(d), whether or not suit is brought or, if brought, whether or not such suit
is successful, in whole or in part arising out of or relating to any and all
employment, consulting, non-competition, bonus, or other compensatory plan,
program, arrangement, or contract relating to the employment of the Executive,
written or oral, between the Executive and the Company or any person affiliated
with the Company entered into prior to the Effective Date, including, without
limitation, the Offer Letter, Change in Control Agreement and Employee
Agreement.
(d)
Arbitration. Except with respect to Sections 5, 7, 8, 9 and 10, either party may
designate in writing to the other (in which case this paragraph of Section 14
shall have effect but not otherwise) that any dispute that may arise directly or
indirectly in connection with this Agreement, the Executive’s employment, or the
termination of the Executive’s employment, whether arising in contract, statute,
tort, fraud, misrepresentation, or other legal theory, shall be determined
solely by arbitration in Washington, D.C. under the National Rules for the
Resolution of Employment Disputes of the American Arbitration Association (the
“AAA”). The only legal claims between the Executive, on the one hand, and the
Company or any subsidiary, on the other, that would not be included in this
Agreement to arbitrate are Sections 5, 7, 8, 9 and 10 claims and claims by the
Executive for workers’ compensation or unemployment compensation benefits,
claims for benefits under a Company, or subsidiary benefit plan if the plan does
not provide for arbitration of such disputes. Any claim with respect to this
Agreement, the Executive’s employment, or the termination of the Executive’s
employment must be established by a preponderance of the evidence submitted to
the impartial arbitrator. A single arbitrator shall conduct any arbitration. The
arbitrator shall have the authority to order a pre-hearing exchange of
information by the parties including, without limitation, production of
requested documents, and examination by deposition of parties and their
authorized agents. If this Section 13 is in effect, the decision of the
arbitrator (i) shall be final and binding, (ii) shall be rendered within ninety
(90) days after the impanelment of the arbitrator, and (iii) shall be kept
confidential by the parties to such arbitration. The arbitration award may be
enforced in any court of competent jurisdiction. The Federal Arbitration Act, 9
U.S.C. §§ 1-15, not state law, shall govern the arbitrability of all claims.

(e)
Compliance with Code Section 409A. This Agreement is intended to comply with the
requirements of section 409A of the Code, and shall in all respects be
administered in accordance with section 409A. Notwithstanding anything in the
Agreement to the contrary, distributions may only be made under the Agreement
upon an event and in a manner permitted by section 409A of the Code or an
applicable exemption. All payments to be made upon a termination of employment
under this Agreement may only be made upon a “separation from


14



--------------------------------------------------------------------------------



service” under section 409A. For purposes of section 409A of the Code, the right
to a series of installment payments under this Agreement shall be treated as a
right to a series of separate payments. In no event may the Executive, directly
or indirectly, designate the calendar year of a payment.
Any reimbursements or in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of section 409A, including,
where applicable, the requirement that (i) any reimbursement is for expenses
incurred during the period of time specified in this Agreement, (ii) the amount
of expenses eligible for reimbursement, or in kind benefits provided, during a
calendar year may not affect the expenses eligible for reimbursement, or in kind
benefits to be provided, in any other calendar year, (iii) the reimbursement of
an eligible expense will be made no later than the last day of the calendar year
following the year in which the expense is incurred, and (iv) the right to
reimbursement or in kind benefits is not subject to liquidation or exchange for
another benefit.
Notwithstanding anything in this Agreement to the contrary, if the Executive is
a “specified employee” of a publicly traded corporation under section 409A of
the Code on the Termination Date and if payment of any amount under this
Agreement is required to be delayed for a period of six (6) months after
separation from service pursuant to section 409A of the Code, payment of such
amount shall be delayed as required by section 409A of the Code, and the
accumulated postponed amount, with interest, shall be paid in a lump sum payment
within ten (10) days after the end of the six-month period. If the Executive
dies during the postponement period prior to the payment of postponed amount,
the amounts withheld on account of section 409A of the Code, with interest,
shall be paid to the personal representative of the Executive’s estate within
sixty (60) days after the date of the Executive’s death.
A “specified employee” shall mean an employee who, at any time during the
12-month period ending on the identification date, is a “specified employee”
under section 409A of the Code, as determined by the Board. The determination of
“specified employees,” including the number and identity of persons considered
“specified employees” and the identification date, shall be made by the Board in
accordance with the provisions of sections 416(i) and 409A of the Code and the
regulations issued thereunder.


(f)
Entire Agreement. This Agreement contains the entire agreement of the parties
relating to Executive’s employment with the Company and supersedes all prior
agreements and understandings with respect to such subject matter, and the
parties hereto have made no agreements, representations or warranties relating
to the subject matter of this Agreement that are not set forth herein. This
Employment Agreement contains the entire agreement between the parties with
respect to the subject matter hereof and supersedes all prior agreements,
written or oral, with respect thereto, including, but not limited to, prior
employment agreements, if any.


15



--------------------------------------------------------------------------------



(g)
No Violation of Other Agreements. Executive hereby represents and agrees that
neither (i) Executive’s entering into this Agreement nor (ii) Executive’s
carrying out the provisions of this Agreement, will violate any other agreement
(oral or written) to which Executive is a party or by which Executive is bound.

(h)
Amendment Waiver. This Agreement shall not be amended, altered or modified
except by an instrument in writing duly executed by all parties. Neither the
waiver by any of the parties of a breach of or a default under any of the
provisions of this Agreement, nor the failure of either of the parties, on one
or more occasions, to enforce any of the provisions of this Agreement or to
exercise any right or privilege hereunder, shall thereafter be construed as a
waiver of any subsequent breach or default of a similar nature, or as a waiver
of any such provisions, rights, or privileges.

(i)
Assignment: Successors. The rights and obligations of the parties to this
Agreement shall not be assignable, except that the rights and obligations of the
Company hereunder shall be assignable in connection with any subsequent merger,
consolidation, sale of substantially all of the assets of the Company, or
similar reorganization of a successor. The Company will require any successor
(whether direct or in direct, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business and/or assets of the Company to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company is required to perform it. Failure of the
Company to obtain such assumption and agreement before the effectiveness of any
such succession shall be a breach of this Agreement and shall entitle the
Executive to terminate employment for Good Reason.

(j)
Counterparts. This Agreement may be executed in two or more counterparts
(including via facsimile and via pdf delivered electronically), each of which
shall be an original and all of which shall be deemed to constitute one and the
same instrument.

(k)
Severability. The invalidity or unenforceability of any one or more provisions
of this Agreement shall not affect the validity or enforceability of the other
provisions of this Agreement, which shall remain in full force and effect. The
parties agree that in the event any of the provisions in this Agreement,
interpreted in accordance with the Agreement as a whole, are found to be
unenforceable by a court of competent jurisdiction, such court shall determine
the limits allowable by law and shall enforce the same.

(l)
Survival. It is the express intention and agreement of the parties that the
provisions of Section 5, 7, 8, 9, 10 and 12 shall survive the termination of
this Agreement.


16



--------------------------------------------------------------------------------



(m)
Captions and Headings. The captions and paragraph headings used in this
Agreement are for convenience of reference only and will not affect the
construction or interpretation of this Agreement or any of the provisions
hereof.

(n)
Notices. Any notice required to be given under this Agreement shall be in
writing and shall be delivered either in person or by certified or registered
mail, return receipt requested. Any notice by mail shall be addressed as
follows: (i) if to the Company, to its principal place of business, to the
attention of the Chief Executive Officer and (ii) if to Executive, to
Executive’s last address on file with the Company. Either party may designate
another address for notice by sending such change of address for notice in
writing to the other party pursuant to this Section 14(n).

Executive and the Company have executed this Agreement as of the date set forth
in the first paragraph.
 
 
USA Mobility, Inc.






 
 
 
 
 
By:
/s/ Vincent D. Kelly
 
 
Name:
Vincent D. Kelly
 
 
Title:
Chief Executive Officer
 
 
 
 
 
 
 
 
/s/ Colin Balmforth
 
 
Colin Balmforth, Executive










17



--------------------------------------------------------------------------------



EXHIBIT A


RELEASE




In consideration of the benefits to be afforded to the undersigned under the
Employment Agreement dated June ______, 2014 (the “Employment Agreement”)
between USA Mobility, Inc., a Delaware corporation (the “Company”) and the
undersigned, Colin Balmforth covenants and agrees as follows:
1.Release: I, Colin Balmforth do hereby permanently and irrevocably release and
forever discharge the Company and its Affiliates and their respective present
and former shareholders, directors, officers, employees, employee benefit plans,
fiduciaries, employee benefit plan administrators, insurance agents,
representatives, and predecessors, successors and assigns, (hereinafter
“Released Parties”) whether acting in their individual or representative
capacities, regarding any and all actions or causes of action, suits, debts,
claims and demands whatsoever, in law or in equity, which I ever had, now have,
or hereinafter may have, or which my heirs, executors, or administrators,
agents, predecessors and successors and assigns ever had, now have or
hereinafter may have, by reason of any act or omission, event, cause or anything
whatsoever that occurred from the beginning of time until the date this
Agreement is executed, relating in any way to my employment with the Company,
the termination of such employment, the benefits relating to such employment,
any plan, agreement or program, including, but not limited to the USA Mobility,
Inc. Equity Incentive Plan and the USA Mobility, Inc., Severance Pay Plan. This
Release expressly includes, but is not limited to, any claims or causes of
action arising out of (i) Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Civil Rights Act of 1991, the Age
Discrimination in Employment Act, the Civil Rights Act of 1866, the Equal Pay
Act, the Family and Medical Leave Act of 1993, the Virginia Human Rights Act or
any other federal, state or local employment discrimination statute, law,
ordinance, regulation, constitution or executive order; (ii) the Employee
Retirement Income Security Act of 1974 (iii) any claim arising under any other
federal, state or local statute, law, ordinance, regulation, constitution or
executive order; (iv) any claim for attorneys’ fees or costs; (v) any claim or
cause of action for libel, slander, defamation, wrongful discharge, breach of
contract or breach of implied contract or (vi) any other claim arising under
public policy, contract or tort law.


2.Claims Not Released: By this agreement, I am not releasing claims for vested
benefits I may have under the Company’s benefit plans including any rights to
benefits under applicable workers’ compensation statutes or government-provided
unemployment benefits, any claims arising under federal or state securities, or
other laws which do not seek personal monetary or other relief personal to me,
any rights to enforce this Agreement, or any claims relating to the validity of
this Release under the Age Discrimination in Employment Act, as amended.  Also
not released are any claims for indemnification (including advancement of
expenses) under the Company’s Certificate of Incorporation or bylaws, to the
extent permitted by Delaware law.



18



--------------------------------------------------------------------------------



3.No Personal Relief: I acknowledge and agree that if any other person,
organization or entity files a claim or causes or permits to be filed a claim in
a civil action or other legal proceeding for relief including personal relief
(including but not limited to back pay, front pay, monetary damages or
injunctive relief) against the Company or the other Released Parties, I will not
accept or be eligible to receive any personal relief from such a claim or cause
of action.
I certify that I: (a) have not filed any claims, complaints or other actions
against any Released Party; and (b) am hereby waiving any right to recover from
any Released Party under any lawsuit or charge filed by the undersigned or any
federal, state or local agency on my behalf based upon any event occurring up to
and including the date on which I sign this Release. I acknowledge that I have
been advised by the Company to review my rights and responsibilities under this
Release with my own lawyer.
I agree not to make, or cause or attempt to cause any other person to make, any
statements, either written or oral, or convey any information about the Released
Parties which is disparaging or which in any way reflects negatively upon the
Released Parties.
I understand that I may rescind this Release if I do so in writing, delivered by
certified mail, return receipt requested, to USA Mobility, Inc. Attention: Chief
Executive Officer, at ________________________________________, within ten (10)
calendar days of the date I signed this Release.
If sent by mail, the rescission must be:


•    Postmarked within the 10 calendar-day period;
•    Properly addressed as provided above; and
•    Sent by certified mail, return receipt requested.


By my signature below, I acknowledge that I fully understand and accept the
terms of this Release, and I represent and agree that my signature is freely,
voluntarily and knowingly given. I have had 21 calendar days in which to
consider this Release. By my signature below, I further acknowledge that I have
been provided a full opportunity to review and reflect on the terms of this
Release and to seek the advice of legal counsel of my choice, which advice I
have been encouraged to obtain.
If I do not execute this Release within twenty-one (21) days after ____________,
the date this Release was provided to the undersigned, the benefits set forth in
Section 12(a) of the Employment Agreement shall be null and void. If I execute
this Release within twenty-one (21) calendar days of the date indicated in the
immediately preceding sentence, and if I have not rescinded this Release within
ten (10) days after signing it, then the provisions of Section 12 of the
Employment Agreement become effective (“Effective Date”).


                                              
Date                             Colin Balmforth

19

